             Case 1:20-cv-10351-IT Document 7 Filed 02/20/20 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS
----------------------------------------------------------X
SOCLEAN, INC.

        Plaintiff,

        - against -

                                                              Case No.
SUNSET HEALTHCARE SOLUTIONS, INC.

         Defendant.
---------------------------------------------------------X

                            DECLARATION OF DEAN MARCARELLI

        I, Dean Marcarelli, state as follows:

        1.       I am over the age of 18 and work for Plaintiff SoClean, Inc. (“SoClean”) as the

Chief Marketing Officer. As part of my role at SoClean, I am responsible for overseeing sales and

marketing activities. I have worked at SoClean for over 3 years, including 3 years in my current

position.

        2.       I currently manage SoClean’s marketing efforts for its products, including

specifically the SoClean 2 device. My responsibilities include all sales and marketing activities

worldwide, specifically, demand generation, brand management, channel development, pricing

strategy, sales planning and sales forecasting; assisting with product development and

commercializing of products; marketing of products; supporting selling-in of products to channel

partners.

The SoClean Patents

        3.       SoClean’s technology was originally filed in 2011, with patents granted in 2015.

SoClean continues to hold patents relevant to this litigation. For example, SoClean owns United
               Case 1:20-cv-10351-IT Document 7 Filed 02/20/20 Page 2 of 11



States Patent Number 10,434,205 (“the ’205 Patent”) entitled “Systems, Methods, and Devices for

Ozone Sanitization of Continuous Positive Airway Pressure Devices,” which was duly and legally

issued by the USPTO. The ‘205 Patent claims priority back to U.S. provisional application No.

61/508,341, which was filed on July, 15, 2011.

          4.      In addition, SoClean owns United States Patent Number 10,456,492 (“the ‘492

Patent”) entitled “Systems, Methods, and Devices for Ozone Sanitization of Continuous Positive

Airway Pressure Devices,” which was also duly and legally issued by the USPTO.

SoClean Creates and Markets a Successful Line of Automated CPAP Cleaning Devices

          5.      SoClean is the leader in the design, development, and sales of automated CPAP

disinfecting devices (the “Patented Technology”), which includes the SoClean 2 device.

SoClean’s devices disinfect CPAP equipment by circulating ozone (commonly known as

“activated oxygen”) through the CPAP device to kill germs and bacteria. By virtue of its superior

engineering, design, and significant investment in advertising, SoClean is the market leader in

sales of automated devices to clean and disinfect CPAP devices.

          6.      Prior to SoClean, the market for automated CPAP disinfecting devices did not exist.

SoClean effectively created the disinfecting market for automated devices through its extensive

advertisements about the importance of cleaning CPAP devices and the opportunity to do so with

an automated disinfecting device to supplement handwashing.

          7.       Since 2019, SoClean has sold more than 650,000 of its automated CPAP

disinfecting devices worldwide, including more than 600,000 SoClean 2 devices in the United

States.

          8.      SoClean spent years in research and development efforts to refine its technology,

and then spent significant time and effort marketing and advertising its products, including

                                                   2
             Case 1:20-cv-10351-IT Document 7 Filed 02/20/20 Page 3 of 11



spending more than $43 million on advertising (online and television) in the past two years, plus

considerable time and money in public relations outreach to generate media attention regarding

the SoClean brand. These investments were made based on the fact that SoClean has the exclusive

rights to the Patented Technology.

       9.       Most recently, in 2019, SoClean launched a new marketing campaign with William

Shatner (“the Shatner promotion”) to increase sales of its automated CPAP cleaning device and

increase awareness regarding the importance of cleaning CPAP devices. SoClean has spent

approximately $2.5 million to create the content and for royalty payments to the talent for airing

the commercials. In addition, in the last quarter of 2019, SoClean spent over $12 million in other

marketing costs to promote its products, including on television, to maximize sales of its patent

protected products. SoClean’s sales have increased dramatically due to its advertising efforts.

       10.      SoClean’s products, including the SoClean 2, have been recognized in the industry

and press for its innovation and appeal. For example SoClean was recognized as one of the

Deloitte 500 fastest growing companies in 2019. In addition, SoClean was the second-place

winner of the 2016 Innovative HME Retail Product Award at Medtrade. The Innovative HME

Retail Product Award is a biannual award that recognizes value-add products that contribute to

retailers’ bottom line. In 2017, SoClean won the Small Business Association of New England

(SBANE) Innovation Award that is given annually to companies and organization that transformed

innovative idea(s) into a product or service that deliver proven value to customers.

       11.      Because SoClean’s automated CPAP disinfecting devices are so popular, and

because SoClean spends money advertising to increase interest in those products, many knock-off

products have entered the market in the United States. These knock-off products frequently copy

SoClean’s trademarks and designs, particularly with respect to sales of filter cartridges. When I,

                                                 3
             Case 1:20-cv-10351-IT Document 7 Filed 02/20/20 Page 4 of 11



or other members of my team, find them on the market, we report them to SoClean’s legal

department so they can pursue the infringers. Sunset is one such infringer I have encountered. For

example, SoClean has filed dozens of complaints with Multiple Online Marketplaces such as

Amazon and eBay to remove knock-off product listings that are infringing our trademarks and

have also sent many cease and desist letters to infringers.

       12.      SoClean sells its products on its website, through public online marketplaces such

as Amazon.com, at various retailers such as Wal-Mart, and through Durable Medical Equipment

suppliers (DMEs). Sunset was a distributor of SoClean’s products to various DMEs that then

resold SoClean’s products. SoClean sells its products to distributors at prices lower than SoClean’s

Minimum Advertised Price. The distributor then resells the product to DMEs at a marked-up price.

By virtue of their position, distributors become privy to confidential business information and trade

secrets of SoClean, such as business and marketing strategies, including and in particular the prices

SoClean charges various DMEs for its products, and SoClean attempts to protect that confidential

information through Distributor Agreements that include confidentiality provisions.

Sunset Acted as a Distributor for SoClean

       13.      On April 20, 2019, SoClean and Sunset entered into a Distributor Agreement (“the

Agreement”) in which Sunset agreed to serve as a distributor to advertise, market, and sell

SoClean’s products to subdistributors, resellers, and end-users in the United States. Sunset further

agreed in the Agreement that its subdistributors and resellers were subject to the terms of the

Agreement.

       14.      At the time the Agreement was executed, Sunset did not produce, manufacture, or

sell its own automated CPAP disinfecting device. In other words, it did not compete with SoClean.

       15.      The Agreement required that the advertised prices used by Sunset and any of its

                                                 4
             Case 1:20-cv-10351-IT Document 7 Filed 02/20/20 Page 5 of 11



subdistributors and/or resellers be at or above SoClean’s minimum advertised price (“MAP”) for

its products.

       16.      The Agreement further prohibited Sunset and any of its subdistributors and/or

resellers from marketing, promoting, listing, or selling SoClean’s products on or through public

online marketplaces, such as Amazon.com.

       17.      In the Agreement, Sunset agreed that SoClean retained all rights, title, and interest

in and to all intellectual property rights embodied in the SoClean products, including the

manufacture and/or production of the products, and all patent rights, trade secret rights, and other

proprietary right in or relating to the Products. Sunset further acknowledged and agreed that the

Agreement did not grant to Sunset any intellectual property rights in the SoClean products.

       18.      Sunset also agreed to protect SoClean’s Confidential Information from

unauthorized use or dissemination and, more importantly, to only use SoClean’s Confidential

Information in connection with the performance of the Agreement.

       19.      Sunset has damaged SoClean by violating these provisions of the Agreement, as

well as by infringing SoClean’s patent by making sales of its competing product the “Zoey.” While

acting as a distributor for SoClean, Sunset copied SoClean’s patented designs in developing

Sunset’s automated CPAP disinfecting machine, the Zoey. In other words, while acting as a good-

faith business partner with SoClean, Sunset developed its own competing products using

SoClean’s patented technology and with full knowledge of SoClean’s sales and marketing strategy.

Sunset Breached the Distributor Agreement

       20.      Soon after executing the Agreement, Sunset began breaching the Agreement.

       21.      Sunset was authorized by the Agreement to buy product from SoClean and then

resell the product to various authorized subdistributors or resellers. However, some of these

                                                  5
             Case 1:20-cv-10351-IT Document 7 Filed 02/20/20 Page 6 of 11



subdistributors and resellers then advertised the product below SoClean’s announced MAP and/or

through online marketplaces, such as on Amazon.com, where they would then directly compete

with SoClean at below market pricing. This was expressly prohibited by the Agreement.

       22.      For example, Sunset repeatedly sold product to “MedLabs”—an unauthorized

reseller—which then advertised and sold the SoClean products at prices significantly below

SoClean’s MAP and through public online marketplaces, such as Amazon.com. Both of these

actions were prohibited by the Agreement. Sunset was aware that MedLabs was on SoClean’s list

of unauthorized resellers, but nevertheless sold SoClean products to and through MedLabs.

       23.      SoClean estimates that MedLabs advertised and sold approximately 1200 SoClean

units per month online and at prices below SoClean’s MAP. This is equivalent to over $2 million

in lost sales for SoClean over a six-month period.

       24.      On December 10, 2019, pursuant to the Agreement, SoClean provided 90-day

notice to Sunset that it was terminating the Agreement with Sunset.

       25.      Sunset owes approximately $200,000 to SoClean for product sold to Sunset prior

to the Agreement being terminated. This amount is now overdue and Sunset is in breach of the

Agreement for nonpayment.

Sunset’s Infringing Product Has Damaged, and Will Continue to Damage, SoClean

       26.      In January 2020, SoClean discovered that Sunset had begun selling its infringing

automated CPAP disinfecting device, “the Zoey,” on Sunset’s website, www.cleanwithzoey.com

and via DMEs.

       27.      On approximately January 21, 2020, I was made aware of Sunset’s

cleanwithzoey.com website by a member of our outside sales team. In addition, we were also

made aware of the Zoey flier and pricing materials by our loyal DME customers.

                                                6
             Case 1:20-cv-10351-IT Document 7 Filed 02/20/20 Page 7 of 11



       28.      On February 7, 2020, I learned that Sunset had announced on February 1st that it

was now manufacturing and selling the Zoey CPAP cleaner exclusively through the Home Medical

Equipment (“HME”) provider channel. In addition, I learned that Sunset would have the Zoey on-

hand at the Medtrade Spring Convention in Las Vegas on March 3rd through March 5th. The

Medtrade Spring Convention is the second largest tradeshow in the United States focused

exclusively on the home medical equipment market. Sunset’s marketing of the Zoey at this

conference will cause confusion in the market, and immediate and irreparable harm to SoClean.

       29.      On February 7, 2020, I also learned that Sunset was informing DMEs that the Zoey

is the “most comparable [product] to SoClean” on the market. I had previously heard that Sunset

was informing DMEs that it had “worked around” SoClean’s patents.

       30.      The presence of the Zoey at a large national convention and trade show, attended

by thousands of home medical equipment providers, home health care professionals, and leading

manufacturers of home health care products and technology, as well as its sales through the HME

provider channel and on the cleanwithzoey.com website, undoubtedly has and will also continue

to negatively impact SoClean’s reputation with its customers and potential customers, as well as

it pricing of its products. For example, SoClean sells the SoClean 2 on the market at a retail price

of $348. However, SoClean will likely need to lower its prices in order to compete with the Zoey,

which sells for a price of just $299. That unfair price competition obviously lowers SoClean’s

profit margins for the SoClean 2 both for near term sales and with respect to longer term marketing.

In fact, SoClean previously sold the SoClean 2 device for $299 but had to increase the price due

to an increase in marketing costs. To be forced to lower the price now would be very detrimental

to SoClean’s margins.




                                                 7
             Case 1:20-cv-10351-IT Document 7 Filed 02/20/20 Page 8 of 11



       31.      Sunset can price its infringing automated CPAP disinfecting device at a lower retail

price because it unfairly benefits from development, engineering, and testing costs that SoClean

alone bears as the owner of the Patented Technology and the market leader with millions of dollars

in marketing invested.      Specifically, Sunset unfairly benefits from SoClean’s prior R&D

investments in developing the innovative Patented Technology in the first instance. Moreover,

Sunset unfairly benefits from SoClean’s advertising efforts, which created the market for

automated CPAP disinfecting devices in the first place and continues to provide supplemental

systems to people who hand-wash their CPAP machines through the use of automated CPAP

disinfecting devices, such as the SoClean 2.

       32.      In addition, Sunset is benefiting by using Confidential Information obtained from

SoClean in its role as a distributor. The Agreement defines Confidential Information to include

“all business-related information, written or oral, disclosed or made available to either party,

directly or indirectly, though any means of communication.” The customer, pricing, and business

and marketing strategy information, including and in particular the prices SoClean charges DMEs

for its products, held by Sunset is plainly such confidential information, as is other information

that Sunset was privy to in its role as distributor. Moreover, Sunset is now manufacturing and

selling the Zoey CPAP cleaner exclusively through the Home Medical Equipment (“HME”)

provider channel. While there are slight differences between HMEs and DMEs, they are generally

used interchangeably and there is no difference between the two for purposes of this Declaration.

Sunset’s attempt to sell its infringing product and compete with SoClean in the DME channel,

while utilizing Confidential Information obtained from SoClean, unjustly benefits Sunset in its

competition with SoClean.




                                                 8
             Case 1:20-cv-10351-IT Document 7 Filed 02/20/20 Page 9 of 11



       33.      SoClean is unique in the market due to its extensive advertising campaigns for its

products compared to very limited advertising by its competitors, including Sunset, which instead

seek to ride SoClean’s coattails in order to steal market share. SoClean’s extensive advertising for

its products reinforces the understanding by consumers of the need to disinfect their CPAP devices

and explain that it can be done easily through automated devices. However, with this type of

advertising, which greatly increases the overall market, consumers are less likely to recall the brand

name of the product or which company was advertising the technology. As a result, infringers like

Sunset take advantage of both the Patented Technology and the creation of the market by SoClean.

       34.      Knock-off, infringing products benefit from SoClean’s advertising and sales

successes because consumers are attracted to automated devices by SoClean’s extensive

advertising.

       35.      Sunset’s product, the Zoey, and other infringing products have undoubtedly eroded

not only the price point for SoClean’s products, but also its market share and overall sales numbers.

       36.      Our business has been negatively impacted by knock-off products like Sunset’s

product the Zoey in the past and will undoubtedly be harmed by the Zoey in the future. The

presence of these infringing products on retailer shelves, online, and with DMEs decreases

SoClean’s market share. SoClean is the exclusive owner of its trademark and patent rights and

should have the exclusive market for this technology.

       37.      We will face great difficulty in calculating the full impact of Sunset’s product, the

Zoey, on our sales of the SoClean 2, but Sunset’s continued infringement will have a dramatic

impact on the business, including pricing, damage to our brand, future sales in 2020 and beyond,

the ability to bring future innovative products, and the overall profitability of the product in the

United States and the global market.

                                                  9
            Case 1:20-cv-10351-IT Document 7 Filed 02/20/20 Page 10 of 11



       38.     SoClean is being forced to compete directly with Sunset in the automated CPAP

disinfecting device market, against a product that incorporates and infringes on SoClean’s Patented

Technology. The losses that SoClean faces are substantial, but difficult to quantify, and include

lost sales, price erosion, erosion in brand reputation and distinction, loss of business opportunities,

and other damage.

       39.     If Sunset is able to launch and market its product at the upcoming Medtrade Spring

Convention on March 3rd, Sunset will seriously damage SoClean’s ability to sell SoClean 2 devices

in 2020 and beyond and cause irreparable harm to SoClean. That loss would be very difficult to

quantify.

       40.     There are other long-term impacts to consider as well. As mentioned above,

SoClean may have to lower its retail price on its devices in order to compete with Sunset’s

infringing products. This type of price erosion affects not only current products on the shelves,

but also future potential products. When the pricing landscape is reduced, it becomes harder for

SoClean to bring new innovation and remain a profitable unit and business. In addition, SoClean

will lose additional sales to both repeat customers and sales of its replacement filters which must

be replaced regularly. Finally, it may provoke other companies to follow Sunset’s lead and

infringe SoClean’s patents in order to steal SoClean’s market share.

       41.     The size and future potential of the United States market for SoClean’s automated

CPAP disinfecting devices is being eroded by Sunset’s products. This market directly effects

whether SoClean can grow, or even sustain, its global business. A strong United States market for

current and future products is necessary to move forward with design and manufacturing for the

total global market.




                                                  10
          Case 1:20-cv-10351-IT Document 7 Filed 02/20/20 Page 11 of 11



       42.     Infringing products like the Zoey essentially limit SoClean’s ability to pursue

business opportunities, such as sustaining and evolving the product line and expanding the global

market. These losses are very difficult to quantify, but significantly impact future sales.

       43.     If an injunction is granted against Sunset that prevents it from marketing or selling

its automated CPAP disinfecting device, it is unlikely that the public would suffer from a shortage

of products being available because SoClean is in a position to supply sufficient product to meet

any demand.

       I state under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed on February 20, 2020


                                                              DEAN MARCARELLI




                                                 11
